As filed with the Securities and Exchange Commission on June 9, 2011 Registration Nos. 2-99810 and 811-04391 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment [] Post-Effective Amendment No. 119 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 117 [X] OLD MUTUAL FUNDS II (Exact name of registrant as specified in Declaration of Trust) 4643 South Ulster Street, Suite 700, Denver, Colorado 80237 (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code (720) 200-7600 Julian F. Sluyters Old Mutual Capital, Inc. 4643 South Ulster Street, Suite 700, Denver, Colorado 80237 (Name and Address of Agent For Service) Copies to: Matthew R. DiClemente, Esq. and to Kathryn L. Santoro, Esq. Stradley Ronon Stevens & Young, LLP Old Mutual Capital, Inc. 2600 One Commerce Square 4643 South Ulster Street, Suite 700 Philadelphia, PA19103 Denver, CO 80237 (215) 564-8082 (720) 200-7600 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Filing. It is proposed that this filing will become effective (check appropriate box) []immediately upon filing pursuant to paragraph (b) [X]on July 8, 2011 pursuant to paragraph (b) []60 days after filing pursuant to paragraph (a)(1) []on [date] pursuant to paragraph (a)(1) []75 days after filing pursuant to paragraph (a)(2) []on [date] pursuant to paragraph (a)(2) If appropriate, check the following box: [X] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: The sole purpose of this filing is to delay the effective date of the Registrant’s Post-Effective Amendment No. 112 to the Registration Statement on Form N-1A, filed with the Securities and Exchange Commission on February 24, 2011 (“PEA No. 112”), to July 8, 2011. Contents of the Registration Statement Cover Page Contents of Registration Page Prospectus – incorporated herein by reference to PEA No. 112 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on February 24, 2011, Edgar Accession No. 0000775180-11-000010. Statement of Additional Information – incorporated herein by reference to PEA No. 112 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on February 24, 2011, Edgar Accession No. 0000775180-11-000010. Part C – incorporated herein by reference to PEA No. 112 to the Registrant’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on February 24, 2011, Edgar Accession No. 0000775180-11-000010. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Securities Act”) and the Investment Company Act of 1940, the Fund has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Denver and State of Colorado on this 9th day of June, 2011. OLD MUTUAL FUNDS II Registrant By: /s/ Julian F. Sluyters Julian F. Sluyters President Pursuant to the requirements of the Securities Act, this registration statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ John R. Bartholdson * Trustee June 9, 2011 John R. Bartholdson /s/ Robert M. Hamje * Trustee June 9, 2011 Robert M. Hamje /s/ Jarrett B. Kling * Trustee June 9, 2011 Jarrett B. Kling /s/ L. Kent Moore * Trustee June 9, 2011 L. Kent Moore /s/ Julian F. Sluyters President and Principal June 9, 2011 Julian F. Sluyters Executive Officer /s/ Robert T. Kelly Treasurer and Principal June 9, 2011 Robert T. Kelly Financial Officer *By /s/ Julian F. Sluyters Julian F. Sluyters Attorney-in-Fact, pursuant to a power of attorney
